The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 16, 2015

                                         No. 04-14-00652-CR

                                      Emilio Rene MARTINEZ,
                                              Appellant

                                                   v.

                                      THE STATE OF TEXAS,
                                            Appellee

                     From the 229th Judicial District Court, Duval County, Texas
                                    Trial Court No. 13-CRD-90
                            Honorable Ana Lisa Garza, Judge Presiding

                                             O R D E R

Sitting:        Sandee Bryan Marion, Chief Justice
                Luz Elena D. Chapa, Justice
                Jason Pulliam, Justice

         Appellant has filed a motion requesting this court to order that certain original exhibits
admitted at trial be filed in this court as part of the appellate record. The reporter’s record merely
identifies the exhibits (magazines and DVDs) and does not include copies of them. Appellant
contends the original exhibits are necessary in order for this court to review the trial court’s decision
to admit them into evidence and to determine whether their admission caused reversible harm.

        We grant the motion. Pursuant to rule 34.6(g)(2) of the Texas Rules of Appellate Procedure,
we order Richard M. Barton, the Duval County District Clerk to forward to this court the original
State’s Exhibits 8 through 29.

      We further order that on receipt of the original exhibits by this court, the Clerk of this court
immediately place the original exhibits under seal.


                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 16th day of January, 2015.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court